This is an original application for writ of habeas corpus, in which the petitioner alleges that he is unlawfully imprisoned at the State Penitentiary under a void judgment and sentence pronounced against *Page 302 
him by the district court of Comanche county, Okla., on April 30, 1932.
It is agreed between counsel for the petitioner and respondent that both the law and the facts in this proceeding are identical with the facts and law involved in the case of Ex parte Meadows, 70 Okla. Cr. 304, 106 P.2d 139.
This is a companion case to the Meadows Case, as Clyde Meadows and the petitioner, Glen Wilkerson, were jointly charged in said case, were arrested at the same time, and all proceedings were had against them jointly.
It appears from the record that the petitioner, Glen Wilkerson, was three years younger than the petitioner, Clyde Meadows, when the offense was committed.
This case is, therefore, governed by the opinion rendered by this court in Ex parte Meadows, supra.
It is, therefore, ordered that the judgment and sentence pronounced against the defendant in cause No. 2218 in the district court of Comanche county and all other proceedings in said court in said cause subsequent to the filing of the information therein be and the same are hereby vacated and set aside.
It is further ordered that the writ of habeas corpus be issued, and the warden of the State Penitentiary at McAlester, Okla., be and is hereby commanded forthwith to deliver into the custody of the sheriff of Comanche county, Okla., the petitioner, Glen Wilkerson.
It is further ordered that the sheriff of Comanche county, Okla., hold the said Glen Wilkerson pending the disposition of the charge filed against him in cause No. 2218 in the district court of Comanche county, or until he is otherwise discharged, as provided by law in such cases. *Page 303